Citation Nr: 1400829	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  06-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder ("PTSD") for the period prior to October 26, 2011.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD for the period October 26, 2011 forward.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities ("TDIU").


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky, which granted service connection and assigned a 30 percent disability rating, effective January 10, 2003.  

The Board has previously considered this appeal.  In July 2011, the Board denied the Veteran's claim.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, in a March 2013 single-judge Memorandum Decision, the Court set aside the Board's decision and remanded the claim to the Board for further development and adjudication.  

In the interim, the Veteran filed another claim for increase at the RO, and in a subsequent rating decision, dated February 2012, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective October 26, 2011.  Despite the assignment of an increased disability evaluation for this disability, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2013).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  For the period January 10, 2003 to December 18, 2003, the Veteran's PTSD was manifested by nightmares, avoidance of people and things that reminded him of Vietnam, numbing, poor concentration, anxiety, hypervigilance, depressed mood, intrusive thoughts, chronic sleep impairment, exaggerated startle response and mild memory loss (such as forgetting names, directions, recent events).

2.  For the period from December 19, 2003, the Veteran's PTSD has been manifested by the aforementioned symptoms, as well as disturbances of motivation and mood, impaired impulse control, including unprovoked irritability without periods of violence, difficulty in adapting to stressful circumstances (including work or a worklike setting), difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances. 


CONCLUSIONS OF LAW

1.  For the period January 10, 2003 to December 18, 2003, the criteria for an initial evaluation in excess of 30 percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The evidence establishes that for the period beginning December 19, 2003, the criteria for an initial evaluation of 50 percent, and no more, for PTSD are met; the criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).
The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In this case, service connection for PTSD has already been established, and the current appeal arose from a claim for an increased initial rating.  In a July 2003 letter, prior to the initial adjudication of the Veteran's claim, the Veteran was informed of how to substantiate a claim of entitlement to service connection for PTSD.  This letter advised him of what he should do and what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of a service connection claim.  However, where, as here, service connection has been granted and an initial rating has been assigned, the claim for service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's initial disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Accordingly, as the notice provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case was satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

      B.) Duty to Assist

The Board further concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as August 2003, April 2010, and January 2012 VA PTSD examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.
The examination reports show that the examiners reviewed the Veteran's treatment reports of record, performed comprehensive psychiatric evaluations, elicited from the Veteran his history of PTSD symptoms, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.
In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.

II.  Legal Criteria and Facts.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

In August 2003, the Veteran was afforded a VA examination, at which time, he reported that his marriage of 25 years had ended due to various complaints from his ex-wife, including a lack of communication.  He said that since 1979, he had been running his own lawn service business and had several employees working for him.  The clinician described him as a workaholic.  The Veteran denied a history of substance and alcohol abuse.  He reported attending truck and tractor pulls, drag strips and flea markets to occupy his time.  He denied any treatment or hospitalization for "nerves."  He denied any history of assaultiveness or suicide attempts.  He reported having flashbacks precipitated by hunting, but said he no longer participated in this activity.  During the mental status evaluation, the Veteran was neatly groomed, dressed, and cooperative, but somewhat reticent.  He denied suicidal ideation and obsessive or ritualistic behavior.  He denied panic attacks.  He reported having more down moods due to work pressures, but said he had no difficulties relating to his employees and reported being fairly flexible.  It was, however, noted that he had anxiety symptoms, being somewhat of a worrier and feeling tense and on edge.  The examiner noted that he met the criteria for PTSD based on several symptoms, including reexperiencing, nightmares and flashbacks, avoidance and numbing, sleep difficulties, poor concentration, substantial hypervigilance and marked startle response.  The assigned GAF score was 65 for the present and previous year.

On December 19, 2003, the Veteran was seen for a psychiatric evaluation at the VA Medical Center ("VAMC"), at which time, he described his mood as depressed.  The examiner noted that his affect was dysphoric and tearful throughout the interview, consistent with the Veteran's statements.  He also displayed some anxiety, adding that he almost did not show up for the appointment because he did not want to talk about his Vietnam combat traumas.  He displayed good attention and concentration, and his thought process was logical and goal-directed without evidence of delusions.  The Veteran denied any suicidal or homicidal ideations.  However, he noted that, while he previously ran his lawn business working 12-16 hours per day, because of his increased depression, he had not been  running the business since September, thus, his son and girlfriend of nine years had taken over.  He reported nightmares about 3-5 times per week and intrusive thoughts of Vietnam, frequent depression with tearfulness, concentration problems, difficulties controlling his anger, hypervigilance and exaggerated startle response, noting that he had been known to "hit the ground" when he heard loud noises.  He noted that he owned 17-18 guns, all unloaded except for one he kept in his bedroom closet.  The examiner concluded that the Veteran's PTSD was manifested by war-related distressing nightmares, poor sleep, intrusive war-related thoughts, depression, poor concentration, exaggerated startle response, avoidance, emotional numbing, decreased activities, pessimism and emotional distress at exposure to war triggers.  The assigned GAF score was 50.

A treatment record dated May 2006 shows the Veteran had continued problems with impaired sleep and anxiety.  He denied any suicidal or homicidal ideation.  On examination, his mood was fair and his affect was anxious and tearful.  His insight and judgment were intact.  It was also noted that he was participating in weekly group stress and anger management classes for persons with military-related PTSD.

The Veteran was again seen for individual psychotherapy in June 2007, at which time, he reported that his PTSD symptoms had worsened during the past 4 to 5 years.  He said he maintained occupational functioning, largely because he worked for himself, but could not tolerate working for someone else.  He again noted that his girlfriend played a central role in managing part of his business.  He also noted that his symptoms had contributed to interpersonal problems and attributed his divorce to the impact of his symptoms on his relationship.  A GAF score was not assigned.

In July 2008, the Veteran submitted an undated evaluation from his treating VA social worker, who stated that he experienced intrusive thoughts about Vietnam and combat, as well as adverse reactions to encounters with Vietnamese people and the sounds of helicopters.  He also experienced nightmares 3 to 4 times per week, as well as flashbacks and wondered if he was being punished by God for killing people in Vietnam.  He reported instances where he was awakened during a nightmare and tried to injure the person who was with him, including situations with his girlfriend and sister.  He sometimes got angry with his employees and had to go off by himself to calm down.  He avoided talking about his Vietnam experiences.  He sometimes attended truck pulls or visited the drag strip, but felt less "on guard" and more relaxed when he was alone.  He did not socialize with anyone other than his son and girlfriend and had difficulties with concentration and memory, including names and addresses.  He always sat with his back to a wall when he went out, and checked his house at night to make sure the doors were locked.  Although he was employed, his treating social worker opined that the Veteran was severely impaired, could only minimally function, and was permanently and totally disabled.

In April 2010, the Veteran was afforded another VA examination based on his contention that his PTSD symptoms were getting worse.  The examiner noted that the Veteran had problems with anxiety and had tried psychotropic medicines, but stopped taking them after he had some minor side-effects and felt they were not effective.  He also noted that the Veteran had stopped going to group therapy because he could not tolerate that the other participants were purportedly laughing and joking about their time in Vietnam.  The Veteran reported he now had nightmares once every two weeks, but more often around the time of various service anniversaries or events.  He reported that he only socialized with his son and his girlfriend of two to three years, but added that he had a difficult relationship with his girlfriend because of his increased alcohol intake, which he said he used to help him relax and sleep; he admitted that he was now drinking 5-6 beers or shots almost every day.  This also resulted in his becoming angrier and often shouting at his girlfriend.  The examiner noted that, although the Veteran had been advised to begin a substance abuse treatment program, he still had not done so.  Regarding his daily activities, the Veteran said he enjoyed watching baseball and working around the house and yard.  He also appeared to be functioning well occupationally, as he reported that he was working hard on his farm and had missed no days of work in the previous year.  During the mental status evaluation, the Veteran was cooperative, tearful, anxious, and oriented to person, place and time.  He had an unremarkable thought process and content without evidence of delusions or inappropriate behavior.  He denied panic attacks, suicidal or homicidal ideations, and episodes of violence.  However, it was noted that his impulse control was only fair.  His memory was deemed normal.  The examiner opined that the Veteran's social functioning had been fine and had undergone no worsening since 2003, especially as it was evident that he worked hard running his own business with the support of his son.  The assigned GAF score was 65.

The Veteran was also afforded a VA compensation examination in January 2012.  After examination of the Veteran, the examiner stated that the Veteran's PTSD had a severe impact on his ability to maintain gainful employment because he has severe problems with his ability to adhere to a work schedule as evidenced by his frequent panic attacks that require him to take frequent extended breaks during the work week to regain his composure.  He also has a severe problem with the inability to use general problem solving to resolve unforeseen situations because he is easily frustrated and has no patience to resolve problems.  He was noted to rely heavily on his staff to get things accomplished because he cannot manage setbacks.  He also has a severe problem with the inability to work with peers because he yells and screams at people when frustrated and as a result he prefers to work alone  The examiner also reported that the Veteran has a severe problem working with customers as he has a low frustration tolerance and cannot think problems through to resolve conflict.  The Veteran reported that he had lost business because of his inability to work with customers.  The Veteran was noted to have been a farmer for 31 years.  He concluded that the statement that best summarized the Veteran's level of occupational and social impairment was that the Veteran had occupational and social impairment with reduced reliability and productivity.  A GAF score of 50 was rendered.

In a January 2012 VA psychology note the Veteran reported that his anxiety had increased again this time of the year as January and February were two months that a lot of his traumas occurred.  He reported that his moods varied a lot related to an increase in intrusive memories during this period.  His sleep was disrupted with nightmares.  He reported that he had some additional stress as he felt unable to continue with a busy work schedule.  Following examination, the assessment included a GAF score of 55.  

In a January 2012 letter, the Veteran's private therapist stated that she had held two individual therapy sessions with the Veteran in December 2011 and had reviewed his treatment records, which she said confirmed his diagnosis of PTSD with delayed onset and major depressive disorder.  She said his condition was characterized by nightmares, avoidance behaviors, anger and irritability, difficulty concentrating, hypervigilance and exaggerated startle response.  She opined that his mental and physical disorders precluded his occupational activities and noted that he felt the therapy and psychotropic medications did not appear to help.  

In a March 2013 Memorandum for Record, the Veteran's Vet Center social worker reported that the Veteran had flashbacks, sleep disturbances, frustration challenges, hypervigilance, and hyperstartle responses to daily activities.  The Veteran also reported avoidance to social situations.  The examiner noted that the Veteran was currently demonstrating low to moderate motivation as it related to participation and retention of behavioral health techniques and strategies, noting that the Veteran seemed to struggle with all aspects of life (current GAF of 48).  He found that due to the Veteran's emotional challenges, maintaining consistent and regular employment could prove difficult and ultimately unsuccessful at the current juncture.  

In a June 2013 letter from the Veteran's VA Vet Center social worker, it was noted that the Veteran was being treated for clinical depression and PTSD.  The social worker observed that the Veteran described feeling sad and hopeless, but found no evidence of suicidal or homicidal ideation behaviors or planning.  

III.  Analysis and conclusion

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As noted above, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, based on a review of the aforementioned evidence, the Board finds that, for the period January 10, 2003 to December 18, 2003, the criteria for an initial disability rating in excess of 30 percent for PTSD under DC 9411 were not met.  In this regard, the Board again notes that when there is a question as to which of two ratings shall be applied, the higher rating will be assigned only if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7.  Here, the Board finds that the Veteran's PTSD more accurately approximated that of the current 30 percent disability evaluation.  The medical evidence during this period failed to demonstrate a disability picture manifested by symptoms suggestive of a 50 percent rating, such as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  There was also no evidence of symptoms suggestive of a 70 or 100 percent rating during this portion of the period on appeal.  

The Board concludes, however, that, for the period beginning December 19, 2003 (the date of his initial VAMC psychological evaluation), the symptoms associated with the Veteran's PTSD have more nearly approximated the criteria required for the 50 percent rating.  In this regard, the Board observes that he reported additional symptoms resulting from his disorder, including as disturbances of motivation and mood, impaired impulse control, including unprovoked irritability without periods of violence, difficulty in adapting to stressful circumstances (including work or a worklike setting), and difficulty in establishing and maintaining effective work and social relationships.  As noted above, during this evaluation, the Veteran was assigned a GAF score of 50, suggestive of serious impairment in social, occupational or school functioning.  Moreover, during the VA examination in April 2010, the Veteran admitted that he was drinking heavily, which increased his anger towards his girlfriend, and at the January 2012 VA examination, the examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability due to depressed mood, anxiety, suspiciousness, frequent panic attacks, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  While the Board is cognizant that, for this portion of the period on appeal, the Veteran did not manifest all of the symptoms suggested under 38 C.F.R. §  4.130, DC 9411 for a disability rating of 50 percent, as noted above, the Court has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  In addition, while the Board notes that the Veteran's GAF scores during this period varied, a GAF score is just one part of the medical evidence to be considered and is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Nonetheless, in this case, the Board concludes that the increased symptomatology during this portion of the appeal period, combined with the significantly lower GAF score beginning in December 2003, makes it more likely that an increase in symptomatology occurred for this time period onward.

With regard to assigning a higher disability rating for the period beginning December 19, 2003, the Board has considered whether either a 70 or 100 percent disability rating for PTSD is warranted.  In this respect, while the Board notes that, in letters dated January 2012 and March 2013, respectively, the Veteran's private and Vet Center clinicians opined that the Veteran's symptomatology appeared to preclude his regular occupational activities, there has been no probative medical or lay evidence to suggest that the Veteran ever experienced such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

In summary, and for these reasons, the Board finds that, for the period January 10, 2003 to December 18, 2003, the Veteran's symptoms as a result of his PTSD  approximated no greater than those of the current 30 percent rating.  However, the Board finds that, beginning December 19, 2003, the Veteran's symptoms have more closely approximated those required for a 50 percent disability rating.  However, the Board finds that, at no point during the period on appeal have the Veteran's symptoms from his service-connected PTSD warranted more than the current 50 percent rating for reasons outlined above.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected PTSD is manifested by the symptoms discussed above, such as depressed mood, anxiety, chronic sleep impairment, impaired judgment and disturbances of motivation and mood.  These symptoms, and their resulting impairment, are contemplated by the rating schedule.  

Moreover, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.
ORDER

For the period January 10, 2003 to December 18, 2003, an initial evaluation in excess of 30 percent for PTSD is denied.

For the period from December 19, 2003 forward, an initial evaluation of 50 percent disabling for PTSD, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability evaluation in excess of 50 percent for PTSD for any portion of the period on appeal is denied.


REMAND

The Veteran contends that he is no longer employable as a result of his service-connected PTSD.  See claim, September 2012.  There is some medical evidence on file that supports his contention.  See undated statement of VA social worker, received July 2008 (suggesting his PTSD produces unemployability); letter from private therapist, dated January 2012 (stating that the combination of the Veteran's physical (ringing the ears, tumors, etc.) and mental disabilities prevent the Veteran was meaningful employment); Memorandum for Record from Vet Center social worker, dated March 2013.  He has therefore raised the issue of a total disability rating for compensation based on individual unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, the Veteran has reported that he is no longer employed as a self-employed farmer.  See VA Form 21-8940, August 2012.  While the appellant has been afforded VA examinations pursuant to his claims of increased evaluations, an opinion as to the effect of his service-connected disabilities on his employability has not been rendered.  In fact, the most recent VA examiner in January 2012, did not suggest that the Veteran was unemployable although the examiner did indicate that the Veteran's PTSD seriously impacted his business at the time.  The Board notes further that in consideration of this raised claim, the Veteran has also established service connection for other disabilities which the Board must consider in its adjudication of the Veteran's TDIU claim since the January 2012 examiner indicated that it was the combination of physical and mental disorders that prevented the Veteran from gainful employment.  The Board therefore finds that the appellant should be afforded an appropriate VA examination(s) to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected PTSD alone or in combination with his service-connected tinnitus; left ear hearing loss; residual scar, right forehead; retained foreign body (shrapnel) of left forearm and right hand; recurrent dermatitis of the scalp; and fatty tumor of side and waist.   


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify his date of last employment.  Request that he submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Any and all responses, including negative responses, must be properly documented in the claims file.

2.  The RO/AMC should obtain any VA records pertaining to treatment for the Veteran's PTSD, as well as for all other service-connected disabilities since 2012 and associate such with the claims folder or the electronic record via Virtual VA.  Any negative reply must also be included in the claims folder.

3.  Following completion of the above, the RO/AMC should then schedule the Veteran for an appropriate VA examination(s) to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities without regard to nonservice-connected disabilities or the Veteran's age.  The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Thereafter, adjudicate the issue of the Veteran's entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


